Citation Nr: 0600833	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-23 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether termination of the appellant's improved death 
pension benefits effective January 1, 2000, based on 
excessive income was proper.

2.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $8,920.10.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel
INTRODUCTION

The veteran served on active duty from December 1971 to May 
1972.  He died in February 1985.  The appellant is the 
recognized surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that terminated the appellant's pension 
payments effective January 1, 2000, due to excessive income.  

The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$8,920.10 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The appellant will be 
notified if any further action is required on her part.


FINDINGS OF FACT

1.  The veteran died in February 1985.

2.  The appellant's nonservice-connected death pension 
benefits effective January 1, 2000, exceeded the maximum 
annual income limit of $7,891 for a surviving spouse with one 
dependent.  




CONCLUSION OF LAW

Termination of the appellant's death pension benefits 
effective January 1, 2000, based on excessive income was 
proper.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 2002); 
38 C.F.R. §§ 3. 23, 3.271, 3.272 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

VA satisfied its duty to notify by means of a February 2001 
letter to the veteran from the RO regarding her initial claim 
for pension in November 2001.  In this letter the RO informed 
the appellant of the basic requirements for nonservice 
connected death pension, including qualifying income.  The 
appellant was also advised in a decision letter in April 2002 
of the applicable income limits and the evidence used in 
determining her income.  Additionally, in a May 2003 
statement of the case, the appellant was notified of the 
pertinent law and regulations, as well as the evidence that 
was considered in making the adverse determination.  The 
content of these documents complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
This matter deals solely with the amount of annual income 
received by the appellant.  This information has been 
obtained throughout the appeal period.  As the pertinent 
evidence regarding the appellant's income has been received, 
there is no indication that disposition of this claim would 
have been different had the appellant received pre-
adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  As the issue on appeal is controlled by 
the appellant's level of annual income, there is no medical 
controversy and development of any medical evidence would 
have no bearing on the decision rendered below.  The 
appellant provided her financial information for the years 
2000 and 2001 in March 2002.  Also, a Social Security 
Administration (SSA) information inquiry was conducted in 
April 2002.  Thus, there is no indication of any relevant 
records that the RO failed to obtain.

In light of the above, the Board finds that there is no 
reasonable possibility that further assistance would 
substantiate the appellant's reported income and any further 
development on this matter would be futile.  See 38 U.S.C.A. 
§ 5103A(a)(2), 5103A(b).  Therefore, the Board concludes that 
no further assistance to the appellant is required.



II.  Analysis

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  A surviving spouse who meets 
these requirements will be paid the maximum rate of death 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for 
this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded. 38 U.S.C.A. § 
1503; 38 C.F.R. § 3.271.  Exclusions from income include the 
expenses of the veteran's last illness and burial and for the 
veteran's just debts (debts not incurred to secure real or 
personal property), if paid by the appellant.  38 C.F.R. § 
3.272(h).  Such expenses may be deducted only for the 12-
month annualization period in which they were paid.  38 
C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  Effective December 1, 1999, the maximum allowable 
rate for a surviving spouse with one dependent was $7,891.  
See M21-1, part I, Appendix B, (change 32) (August 22, 2000).  
Effective December 1, 2000, the maximum allowable rate for a 
surviving spouse with one dependent was $8,168.  See M21-1, 
part I, Appendix B, (change 35) (August 31, 2001).  

In her application filed in February 1999, the appellant 
reported that her only income consisted of Social Security 
Administration benefits in the monthly amount of $514.10, 
which was paid on behalf of her and the veteran's dependent 
son, R.L., who was born in February 1983.  She did not report 
any deductible expenses.  The appellant also reported that 
she had a dependent child who was born out of wedlock in 
September 1989. 

In a decision letter dated in February 2002, the appellant 
was advised that her claim for improved pension was being 
granted on the basis of her reported monthly income of 
$514.10 which represented an annual income of $6168 ($514 x 
12) from March 1, 1999, and $6,312 from December 1, 1999.  
Subsequently, however, in March 2002, the appellant informed 
VA that she was presently employed and earning wages, and 
requested that her award be adjusted accordingly.  She 
attached W2 forms for the year 2000 showing Social Security 
wages of $9125.22.  These wages alone exceed the maximum 
allowable pension rate of $7,891 for the year 2000.  The 
appellant also attached W2 forms for the year 2001.

The appellant stated in an April 2003 notice of disagreement 
that her total income for the years 1999, 2000 and 2001 was 
$33,925.90, and averaged a little over $10,000 a year.  She 
reported that she was the mother of 6 children ages 6 to 20 
and was doing everything she could to provide for them.  She 
disagreed with the pension rate quoted which was noted to 
represent a spouse with no dependents and said that she had 
previously informed VA that she had two dependent children.  

In the May 2003 statement of the case (SOC), the RO informed 
the appellant that the maximum income limit for a surviving 
spouse with one dependent was $7,891 effective in December 
1999, and that her earnings alone in the year 2000 of 
$9,125.00 exceeded the maximum annual rate.  Although the 
April 2002 determination letter incorrectly states that this 
rate is for a surviving spouse with no dependents, it is 
actually the rate for a surviving spouse with one dependent.  
The appellant was notified of this in the May 2003 SOC.  The 
appellant was further informed that by adding the Social 
Security benefits she received in 2000 on behalf and her and 
the veteran's dependent son, R.L., her combined income for 
2000 was $15,440.00, which clearly exceeds the maximum 
allowable pension rate of $7,891.  

The appellant has submitted birth certificates showing that 
she is the mother of six children; however, only one child 
(R.L.) is shown to be the veteran's child.  The other five 
children were born many years after the veteran's death and 
have a different father listed on their birth certificates.  
As these children are not the veteran's natural children, 
stepchildren, adopted children or his illegitimate children, 
they are not considered in determining the appellant's death 
pension rate.  See 38 C.F.R. § 3.57 (2005).

While the Board is sympathetic to the financial plight of the 
appellant and her efforts to provide for her children, the 
Board is also bound within the parameters of VA laws and 
regulations.  Unfortunately, the positive and negative 
evidence is not in equipoise in this matter.  Therefore, the 
doctrine of the benefit of the doubt is not applicable and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Termination of the appellant's nonservice-connected death 
pension benefits effective January 1, 2000, based on 
excessive income was proper; the appeal is denied.  


REMAND

In addition to disagreeing with the RO's April 2002 pension 
determination, the appellant also expressed disagreement (in 
an April 2003 notice of disagreement) with a February 2003 
letter she received from the debt management center regarding 
a declared overpayment due to excessive pension payments.  
The appellant disagreed with the amount of the overpayment 
and said that she should not have to pay it all back, citing 
financial difficulties.  Accordingly, the appellant's April 
2003 notice of disagreement is also construed as a 
disagreement to the declared overpayment of improved pension 
benefits in the amount of $8,920.10 that was made on or after 
April 2002.  

Based on the foregoing, appropriate action, including 
issuance of a statement of the case on this matter, is 
necessary.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The appellant and her representative 
should be issued a Statement of the Case 
that addresses the issue of entitlement 
to waiver of recovery of an overpayment 
of improved pension benefits.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim. The appellant must be 
advised of the time limit in which she 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


